I applied for the Head Varsity Softball Coaching position at Grayson County High School. On January 11,
2018 I spoke with Grayson County High School Athletic Director Zack Hill. He informed me that I did not
get the coaching position. The position was given to a female, who to the best of my knowledge had no
coaching experience. I asked him why and he stated, the decision was over his head.



On January 12, 2018 at approxi mately 3:40 pm, I spoke w ith Grayson County Superintendent Kelly
Wilmore over the phone. I asked him why someone with no coaching experience would get the job over
me who has over twenty years coaching experience. He stated, one reason is they were looking for a
female coach .



On January 15, 2018 at approximately 2:15 pm, I spoke w ith Grayson County Superintendent Kelly
Wil more in his office. He asked if I wanted to talk about softball and I sa id yes just a run down of why.
He stated, "one th ing as I told you over the phone, I th ink one thing was that a female coach they
thought would be an excellent opportunity". He further stated, " I don't think it's anything against you,
you can't help you're not a fem ale, I think that it really seemed like that was one of the things." I later
asked him, "why a female, beca use it's a female sport"? He replied, "I don't know, I guess that' s just my
guess is just trying to get a fem ale coach" . He also stated, "aspect of a female coach" when explaining
why the choice was made .



On January 15, 2018 after meeting with Grayson County Superintendent Kelly Wilmore, I attended the
Grayson County School Board meeting later that evening. I addressed the school board during public
comments and informed them of the gender comments made by Mr. Wilmore . The board did not
respond to my comments and approved Mr. Wilmore's choice for the coaching position.



I submitted my report of discri mination to the school board office and Compliance Officer Janice Linker
on January 22, 2018. On February 7, 2018, I received a letter from Grayson County Superintendent Kelly
Wilmore stating that there wa s no violation of the Equal Employment Opportunity/Non-discrimination
Policy and no corrective action need be taken.



On February 13, 2018, I subm itted my request for an appeal. The board heard my argument on March
5, 2018. On March 8, 2018, th e boa rd sent a letter stating my appeal was denied. However, in this
letter the board admits that Grayson County Superintendent Kelly Wilmore made gender comments to
me during the hiring process. But the board said in the letter that since his gender comments happened
after the interview team had made their recommendation to Mr. Wilmore, it had no bearing on the
recommendation to the board or vote of approval by the board. However, Mr. Wilmore's gender
comments were made describing how the recommendation was made. Furthermore, according to
Grayson County Human Resou rces Supervisor Janice Linker, the final decision on the recommendation is
decided by Mr. Wilmore, not the interview team. Therefore, their reasoning for the gender comments,
do not make sense to me .




Case 7:18-cv-00545-EKD Document 1-1 Filed 11/05/18 Page 1 of 1 Pageid#: 10
